PER CURIAM: *
Troy L. Frazier pleaded guilty to distribution of 50 grams or more of cocaine base. The district court imposed the man*480datory statutory minimum sentence of 120 months in prison. Frazier argues that the Fair Sentencing Act of 2010(FSA), Pub.L. No. 111-220, § 2(a)(1), 124 Stat. 2872 (Aug. 8, 2010), should be applied to cases on direct appeal and seeks to have his sentence vacated and remanded for resentencing in accordance with the provisions of the FSA.
The FSA, which became effective on August 3, 2010, amended the Controlled Substances Act and Controlled Substances Import and Export Act by resetting the drug quantities required to trigger mandatory minimum sentences. FSA, Pub.L. No. 111-220, § 2(a)(1), 124 Stat. 2372 (Aug. 3, 2010). Among other things, it amended § 841(b)(l)(A)(iii), by increasing from 50 grams to 280 grams the amount of crack cocaine a defendant must possess before he is subject to a ten-year mandatory minimum sentence. Id.
In the instant case, there is no question that Congress repealed and replaced § 841 (b)(1)(A)(iii), by enacting the FSA. However, the FSA is silent on the issue of retroactivity. See FSA, Pub.L. No. Ill— 220, § 2(a)(1), 124 Stat. 2372 (Aug. 3, 2010). Frazier argues that the retroactivity issue has not been addressed in this circuit. Subsequent to the filing of Frazier’s brief, this court issued a published decision holding that the FSA does not apply to defendants who were sentenced prior to its enactment. See United States v. Doggins, 633 F.3d 379, 384 (5th Cir. 2011).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *480the limited circumstances set forth in 5th Cir. R. 47.5.4.